Title: From John Adams to William Plumer, 10 January 1813
From: Adams, John
To: Plumer, William



Dr Sir
Quincy Jan. 10th. 1813

I know not when or where I have ever received a more luminous letter, than yours of the 2nd of this month. It is a Misfortune to an Old Man to receive a good letter: because it Springs a mine in his memory, and disposes him to write a Volume, which his life would not be long enough to finish. Hence the proverbial Garrulity of Age. I find nothing So difficult as to abridge and compress.
You have consolidated the causes of Change in the Northern States or at least your Observations coincide with mine; tho’ from my Solitary life, I was diffident of my own recollections and reflections.
Our two great Parties have crossed over the Valley and taken Possession of each others Mountain. The Coalition of North and Fox in 1783 was modest, in comparison with that between Clinton and the Federalists. To Jay, King, Ross and Pinkney the Pill was too bitter. A Gentleman of greater Talents and higher rank than Rufus King, asked him, at N. York “Do you intend to vote for De Witt?” Rufus answered “No. Would you vote for Ben. Austin”?
I can Say little of Mr Clinton, for I know nothing but by hearsay, having never Seen him. Of his Ambition, his Avarice, his Intrigues and those of his Unkle George, I have heard enough, but know very little. But one thing I know. The State of New York, has become a great State: and De Witt Clinton a great Man, good, bad, or indifferent. The Clintons are a Phenomenon in this Nation. No Governor, but George ever was Supported 25 years. Was this Talent? Was this Virtue? Was this, Policy? . . . It was a Union of Interests, that was neither formed or cemented by him, any more than his formation in his Mothers Womb was his Work. A coincidence of Irish, Scotch, Dutch, and Presbyterian Parties which he, himself never understood, Supported him in spight of the clumsy Ambition and gross Avarice, with which he is charged. To account for this combination of Interests in favour of George We must Search, thorougly Search the History of the Episcopal Church, and the great Manors, the Livingstons, the Phillipses and the Vanranselaers in New York. The Schulers, the Hamiltons and the Burrs, and the De Lanceys, have been but temporary Comets in this Planitary System of New York. De Witt, then is founded on a Rock. The Combination of Irish, Dutch, Presbyterians and all other Dissenters willSupport him against the Church and the Manors and the generous Horse new England will be ridden as hard as it ever has been by Virginia.
Was there ever a popular War, in any Nation? I was told by wise Men in France, that our american revolutionary War was the first and the only popular War, that a King of France ever waged. The present War has been unpopular in England for twenty years. The Wars of the Indians  are commonly begun against the Advice of the oldest and wisest Sachems; and The common People are averse, but War is urged on by ambitious young Warriours. The People, the Bulk of Nations, are unhappily always jealous and envious of Government and all who are concerned in it. They impute all Wars to the Ambition Avarice, Envy Jealosy, Pride and Revenge in their Rulers, in the most popular Governments as well as in the most absolute.
The Clergy of this Country are growing more and more like the Clergy of all other Countries. Osgood, Parish, Gardiner are but Miniatures of the South Sacheverel Laud, and Lorain, and in that rank I leave them.
It is the destiny of our Country to be divided. I Shall not be credited by any but Governor Langdon and Governor Gerry, Dr Rush and George Clymer when I assure you that almost every essential  Question from 1774 to 1813 has determined by very Small Majorities. Majorities for the last twelve Years have been greater than they ever were before, and perhaps than they will be again.
I agree with you, that the Change in New England is more in Appearance than in reality. But the Taxes! the Taxes! The Administration of the Nineteenth Century, have conjured up the Hobgoblin and they must exorcise the Fiend if they can.
Vermont is apparently in Opposition to all the rest of New England. New York was Sold for a valuable Consideration. I Suspect you have not been informed of the Analysis of their Election. If I am not misinformed, you will find Rufus King a Senator of U.S.
You ask why my Letters do not continue in the Patriot? My Answer is, 1st. I had finished my Plan, which was to deposit in Print, where Some curious Antiquarian might hereafter find them, certain Documents explanatory of my quasi War, and final Peace with France in the last Century: and of my Peace with Great Britain in 1782. & 1783, both of which had been misrepresented, libelled and belied, 2dly. I had exhausted the Patience of all Parties.
What is the Situation of your Friend in Petersburg? I must commit him as I have myself and all my Posterity to the Protection of the Powers above.
With Sincere Esteem I have the honour to be Sir your/ Friend and Servant

John Adams